Citation Nr: 0829202	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  00-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include schizophrenia, depression, and post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left hip disorder 
as secondary to the service-connected disability of 
degenerative joint disease of the lumbosacral spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine, 
effective prior to January 5, 1999.

4.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine, 
effective January 5, 1999.

5.  Entitlement to a separate rating in excess of 10 percent 
for radiculopathy of the right lower extremity.

6.  Entitlement to a separate compensable rating for 
radiculopathy of the left lower extremity.

7.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine.

8.  Entitlement to a separate compensable rating for 
radiculopathy of the right upper extremity.

9.  Entitlement to a separate compensable rating for 
radiculopathy of the left upper extremity

10.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from January 11, 1974 
to March 1, 1974 and July 1981 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In 
September 1998, the RO denied entitlement to service 
connection for a left hip disability, and increased ratings 
for malaria, degenerative joint disease of the cervical 
spine, both rated as 0 percent disabling, and degenerative 
joint disease of the lumbar spine rated as 10 percent 
disabling.  The RO increased the disability rating for the 
lumbar spine to 40 percent in November 1999, effective 
January 5, 1999, and denied service connection for 
schizophrenia.  The claims file was transferred to the RO in 
New York, New York.  In July 2004, the RO assigned an 
increased evaluation of 10 percent for the cervical spine 
disability, effective August 11, 1997.  The claims file was 
then transferred back to the RO in Newark, New Jersey.  The 
RO assigned a separate 10 percent evaluation for numbness of 
the right lower extremity in July 2005, effective September 
23, 2002.  The veteran has not indicated that he is satisfied 
with his disability ratings.  Thus, the increased rating 
claims are still before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

In December 2004, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.  The Board remanded 
this case for additional development in February 2005.  The 
requested development was accomplished with respect to most 
of the claims, with the exception of the service connection 
claim for left hip disorder secondary to degenerative joint 
disease of the lumbar spine.

A July 2005 rating decision notes that a decision on 
entitlement to compensation for PTSD, compensation for 
numbness of the right and left hands and fingers, as well as 
a left arm condition, secondary to a fall/injury due to 
spinal pain, and compensation for numbness of the left leg 
due to lower spine condition is deferred.  These matters, 
however, are addressed below.  

The remaining issues that were deferred in the July 2005 
rating decision, entitlement to compensation for a left 
shoulder condition as secondary to fall/injury due to spinal 
pain, entitlement to special monthly compensation based on 
Aid and Attendance, and entitlement to individual 
unemployability, are referred to the RO.

Given the nature of the service connection claim for 
schizophrenia, the medical evidence, and the December 2007 
supplemental statement of the case, in which the RO also 
adjudicated the issue of PTSD, the issue has been 
recharacterized as entitlement to service connection for a 
psychiatric disability to include schizophrenia, depression, 
and PTSD, as shown on the cover.

The issues of service connection for a left hip disorder 
secondary to degenerative joint disease of the lumbar spine 
and a psychiatric disability to include schizophrenia, 
depression, and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective prior to January 5, 1999, the lumbar spine 
disability is manifested by degenerative joint disease of the 
lumbar spine with chronic radiculopathy of the right lower 
extremity, tenderness to palpation of the lumbar spine at L2, 
forward flexion to approximately 80 degrees, and lateral 
flexion to 25 degrees on each side.  

2.  Effective January 5, 1999, the lumbar spine disability is 
manifested by degenerative joint disease of the lumbar spine 
with radiculopathy of the bilateral lower extremities, no 
ankylosis, reflexes 1+ to 2+ in both lower extremities, 
negative rectal examination, no ankle clonus, and normal gait 
without assistive device.

3.  The cervical spine disability is manifested by extension 
most severely limited to 30 degrees, flexion to 40 degrees, 
lateral flexion to 30 degrees, and rotation to 35 degrees 
with some reports of pain, a combined range of motion between 
220 and 250 degrees, and cervical radiculopathy in the 
bilateral upper extremities manifested by numbness and pain.    

4.  The malaria disability is not manifested by the presence 
of malarial parasites in blood smears and there are no 
residuals shown.


CONCLUSIONS OF LAW

1.  Effective prior January 5, 1999, the criteria for an 
evaluation higher than 10 percent for a lumbar spine 
disability are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).

2.  Effective January 5, 1999, the criteria for an evaluation 
higher than 40 percent for a lumbar spine disability are not 
met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective prior to September 23, 
2002), Diagnostic Codes 5235 to 5243 (effective September 26, 
2003) (2007).

3.  Effective September 23, 2002, the criteria for a separate 
evaluation higher than 10 percent for radiculopathy of the 
right lower extremity are not met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.26, 4.71a, Diagnostic Code 
8520 (2007).

4.  Effective September 23, 2002, the criteria for a separate 
evaluation of 10 percent, but no higher, for radiculopathy of 
the left lower extremity are met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.26, 4.71a, Diagnostic Code 
8520 (2007).

5.  The criteria for an evaluation higher than 10 percent for 
a cervical spine disability are not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (effective prior to September 26, 2003); Diagnostic Code 
5242 (effective September 26, 2003) (2007).

6.  Effective September 26, 2003, the criteria for a separate 
evaluation of 20 percent, but no higher, for radiculopathy of 
the right upper extremity are met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.26, 4.71a, Diagnostic Code 
8510 (2007).

7.  Effective September 26, 2003, the criteria for a separate 
evaluation of 20 percent, but no higher, for radiculopathy of 
the left upper extremity are met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.26, 4.71a, Diagnostic Code 
8510 (2007).

8.  The criteria for an evaluation higher than 0 percent for 
malaria have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 &  Supp. 2007); 38 C.F.R § 4.88b, Diagnostic Code 6304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in July 2004, April 
2005, October 2006, and April 2007.  While the notice was not 
provided prior to the initial adjudications, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in 
supplemental statements of the case dated from July 2004 to 
December 2007, following the provision of these notices.  No 
prejudice is shown as a result of the untimely notification.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the letters collectively noted the general criteria for 
an increased rating in terms of the effect on employment and 
daily life, none of the notice letters included all of the 
relevant rating criteria for rating the spine or malaria.  
Thus, VA's duty to notify the veteran of the information and 
evidence necessary to substantiate those claims has not been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any VCAA notice errors did not affect 
the essential fairness of the adjudication as VA has obtained 
all relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claims.  Id., Vazquez-Flores, 22 Vet. App. at 46.  
Specifically, a review of the appellant's statements dated 
from 1997 to 2004 discussed how the veteran's back, neck, and 
malaria disabilities affect his daily life.  The veteran 
further reported on the numerous VA examination reports how 
he felt his disabilities affected his employment and daily 
life and addressed some of the criteria necessary for 
increased ratings for these disabilities.  The veteran's 
representative cited to some of the regulations for the spine 
in September 2004 and July 2008.  These actions by the 
veteran indicate actual knowledge of the right to submit 
additional evidence and of the availability of additional 
process.  The veteran's representative also is presumed to 
have basic knowledge of VA law and to have imparted this 
knowledge to the veteran.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  As both actual knowledge of the veteran's 
procedural rights, and the evidence necessary to substantiate 
the claims, have been demonstrated and he, or those acting on 
his behalf, have had a meaningful opportunity to participate 
in the development of his claim, the Board finds that no 
prejudice to the veteran will result from proceeding with 
adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Lumbar spine disability

The RO originally granted service connection for a low back 
condition in September 1987, assigning a 0 percent 
evaluation, effective December 1, 1986.  In September 1988, 
an increased rating of 10 percent was assigned with the same 
effective date.  The Board confirmed this rating in April 
1989, as did the RO in November 1994.  

The veteran filed his current increased rating claim in 
August 1997 indicating that his symptoms had worsened.  In 
September 1998, the RO denied an increased rating; but in 
November 1999, the RO increased the disability rating for the 
lumbar spine to 40 percent, effective January 5, 1999.

The schedule for ratings of the lumbar spine is found at 38 
C.F.R. § 4.71a.  During the course of this appeal, the 
schedular criteria for evaluation of the lumbar spine were 
changed effective September 23, 2002 and September 26, 2003.  
The veteran was provided a copy of the revised criteria and 
the opportunity to submit pertinent evidence and/or argument 
in a July 2004 supplemental statement of the case.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for the lumbar 
spine may be applied for the entire period of the claim while 
the "new" criteria may be applied only from the effective 
date of the regulatory change.

Lumbar spine rating under the "old" rating criteria

Prior to January 5, 1999, the veteran's lumbar spine 
disability was rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 for intervertebral disc 
syndrome.  Mild intervertebral disc syndrome warranted a 10 
percent rating.  In order to get the next higher 20 percent 
rating, the evidence must show moderate intervertebral disc 
syndrome with recurring attacks.  

A February 1998 VA examination report shows no paravertebral 
spasms on range of motion in the lumbar spine.  His lumbar 
spine hyperextended at 10 degrees and the veteran stated that 
he had excruciating pain in his lower back along the lateral 
left.  There was no paravertebral spasm noted on 
hyperextension.  On palpation of the spinous process, it was 
tender in the upper thoracic area and adjacent muscles 
without any spasm.  There were no muscular knots noted.  On 
palpation of the lumbar spine, the L2 was tender; there was 
no muscle tightness.  Regarding the straight leg raising, 
initially the veteran only was able to do 40 degrees on the 
right, however, on retesting he was able to go to 50 degrees 
on the right, on the left 60 degrees.  The pain radiated from 
the back of the legs to his back.  Deep tendon reflexes were 
2+ bilaterally at the patellars, 2+ ankle jerks with downward 
going toes bilaterally.  Neurologic evaluation showed that 
sensation in the right lower extremity was decreased to 
sensation of light touch, pinprick, and temperature when 
compared to the left lower extremity.  X-rays showed minimal 
degenerative changes.  The diagnosis was degenerative joint 
disease of the lumbar spine with chronic radiculopathy of the 
right lower extremity.

These findings show that an evaluation higher than 10 percent 
is not warranted under DC 5293 prior to January 5, 1999.  The 
medical records show that the veteran did not have muscle 
spasms.  While he had sensory impairment in the lower 
extremities, it was not more than mild.  Deep tendon reflexes 
were 2+ bilaterally at the patellars, 2+ ankle jerks with 
downward going toes bilaterally.  

None of the remaining diagnostic codes allow for a rating 
higher than 10 percent based on the medical evidence.  

A higher evaluation is not warranted under DC 5295 for 
lumbosacral strain.  A 20 percent evaluation applies for 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The February 
1998 VA examination report shows that the veteran had forward 
flexion to approximately 80 degrees, and lateral flexion to 
25 degrees on each side.  There were no paravertebral spasms 
noted on any of the ranges of motion.

An evaluation in excess of 10 percent under DC 5292 is not 
warranted for limitation of motion of the lumbar spine, as 
the medical evidence demonstrates no more than slight 
limitation of motion.  The record also shows no findings of 
ankylosis; so a higher rating under DC 5289 (ankylosis of the 
lumbar spine) or DC 5286 (complete bony fixation of the 
spine) does not apply.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure."  Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 86.  

Last, the medical evidence shows no findings of residuals of 
fracture to the spine; thus an evaluation under DC 5285 is 
not warranted.

Effective January 5, 1999, the veteran's lumbar spine 
disability is rated as 40 percent disabling.  Under DC 5293, 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief warranted a 40 percent rating.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warranted 
a 60 percent rating.  38 C.F.R. § 4.71a, DC 5293 (effective 
prior to September 23, 2002).

A June 1999 VA examination report shows that sensation to 
light touch was diminished over the right lower extremity 
compared to the left.  Quad and hamstring strength was 4/5 in 
the right and 5/5 in the left.  Extensor hallucis longus 
strength was 5/5 bilaterally.  X-rays obtained in February 
1999 showed minimal degenerative joint disease of the 
lumbosacral spine.  

A March 2000 VA neurological examination shows a finding of 
right lumbosacral spine radiculopathy.

In January 2004, a VA medical record shows complaints of 
aggravated back condition after shoveling snow.  The veteran 
reported lumbosacral spine pain at 10 out of 10 with 
radiation to the hip, left greater than right.  There were 
some gait abnormalities, which had made him loose his balance 
due to the pain.  He admitted to intermittent numbness of the 
lower extremity as a chronic problem that had not increased 
over the past three days.  On physical examination, there was 
tenderness of the lumbosacral spine and the straight leg lift 
was positive at 15 degrees bilaterally.  The diagnosis was 
low back muscle strain.

An October 2004 private magnetic resonance imaging (MRI) 
report shows an impression of small disc protrusions at L2-3 
and L4-5 and moderate disc protrusion at L3-4; disc bulge at 
L5-S1 with protrusion into both neural foramina to cause 
narrowing, greater on the left; and probable small 
hemangiomas in L2.

A September 2006 VA examination report shows positive 
tenderness noted on L4-L5 lumbar paravertebral muscles, left 
more than the right.  Heel and toe walk were difficult to 
perform.  Straight leg raising test on both sides were 
limited to 65 degrees.  On sensory examination, there was 
decreased pinprick and light touch sensation noted on both 
lower extremities on the left and the feet in patchy areas of 
L4-L5 and L5-S1 distribution, left more than the right.  The 
diagnoses were chronic lumbosacral strain and bilateral 
lumbosacral radiculopathy, left more than right.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
An October 2006 VA examination report shows sensory deficits 
to pinprick and fine touch over the distal part of both lower 
extremities consistent with peripheral neuropathy.  Reflexes 
were 2+ in both lower extremities.  Rectal examination was 
negative.

In February 2007, a VA examination report shows low back pain 
radiating into the left lower extremity all the way to the 
foot.  The veteran complained of weakness in the left lower 
extremity and frequent falls from poor balance and weakness.  
Physical examination of the lumbar spine showed that straight 
leg raising tests were negative.  Sensation was impaired to 
light touch and pinprick in nondermatomal pattern in the 
lower extremities.  Deep tendon reflexes were 1+ throughout 
and symmetric.  There was no ankle clonus and the gait was 
normal without assistive device.  The impression was low back 
and left lower extremity pain likely secondary to lumbar 
degenerative disc disease, left disc herniation, and left 
lumbar radiculopathy.  March 2007 MRI findings showed at L5-
S1 there were degenerative changes with broad-based central 
and right paramidline bulge/herniation of the disc the right 
lateral recesstenosis.  Due to degenerative changes there was 
bilateral neural foraminal stenosis.  There also were small 
central sub ligamental herniations at L1-L2, L3-L4, and L4-
L5.

An August 2007 VA neurological opinion notes that the veteran 
has chronic lower back pain and spasms, which is chronic 
lumbosacral strain and also radiating pain to both lower 
extremities, which is lumbar radiculopathy.

Effective January 5, 1999, the medical evidence does not 
warrant a rating higher than 40 percent under the regulations 
in effect prior to September 23, 2002.  The medical evidence 
shows no muscle spasms or absent ankle jerks.  While the 
veteran has radiculopathy of the bilateral lower extremities, 
which could be considered persistent symptoms of sciatic 
neuropathy, the rest of the neurological symptoms are not 
severe enough to warrant a 60 percent evaluation under DC 
5293.  In October 2006, reflexes were 2+ in both lower 
extremities.  Rectal examination was negative.  In February 
2007, deep tendon reflexes were 1+ throughout and symmetric.  
There was no ankle clonus and the gait was normal without 
assistive device.  

The only other DC's that allow for a rating higher than 40 
percent prior to September 23, 2002 include DC 5289 for 
unfavorable ankylosis of the lumbar spine (50 percent), 
complete bony fixation of the spine (60 to 100 percent), and 
residuals of vertebra fracture (60 to 100 percent).  MRI 
findings in 2004 and 2007 show stenosis in the lumbar spine, 
but do not support any finding of ankylosis.  

Therefore, the regulations in effect prior to September 23, 
2002 do not allow for a rating higher than 10 percent for the 
lumbar spine, effective prior to January 5, 1999, or a rating 
higher than 40 percent, effective January 5, 1999.

Lumbar spine rating under the "new" rating criteria

Effective September 23, 2002, intervertebral disc syndrome is 
to be rated (preoperatively or postoperatively) based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
In order to get the next higher 60 percent evaluation, the 
evidence must show incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate diagnostic code 
or codes. Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 38 C.F.R. § 4.71a, DC 
5293 (effective September 23, 2002).

The medical evidence after September 23, 2002 does not show 
any incapacitating episodes due to the veteran's lumbar spine 
disability.  A February 2007 VA examination report 
specifically notes no incapacitating episodes within the past 
12-month period.  Therefore, a rating higher than 40 percent 
does not apply under the revised criteria for intervertebral 
disc syndrome.  

The record shows that the veteran was assigned a separate 10 
percent neurological evaluation for radiculopathy of the 
right lower extremity, effective September 23, 2002.  
Diseases of the Peripheral Nerves are rated under the 
provisions of 38 C.F.R. § 4.124a.

The radiculopathy of the right lower extremity is separately 
rated under 38 C.F.R. § 4.124A, DC 8520 for paralysis of the 
sciatic nerve.  A 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve.  In order to get a 
20 percent rating, the medical evidence must show moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating is assigned for moderately severe incomplete 
paralysis.  A 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost. 38 C.F.R. § 4.124A, DC 8520.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type give 
for each nerve.  When the involvement is wholly sensory, the 
rating should be for the "mild" or at most "moderate" 
degree.

Ratings shown are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.

The medical evidence does not show more than mild incomplete 
paralysis of the sciatic nerve.  The sensory impairment 
essentially amounts to decreased pinprick and light touch 
sensation over the right lower extremity with radiating pain, 
consistent with peripheral neuropathy. There are no findings 
that amount to moderately severe incomplete paralysis of the 
sciatic nerve.  In October 2006, reflexes were 2+ in the 
lower extremity.  Rectal examination was negative.  In 
February 2007, deep tendon reflexes were 1+ throughout and 
symmetric.  There was no ankle clonus and the gait was normal 
without assistive device.  

A separate rating of 10 percent is warranted for 
radiculopathy of the left lower extremity under DC 8520, 
effective September 23, 2002.  A September 2006 VA 
neurological examination report shows the examiner found it 
at least as likely as not that the numbness in the left leg 
and left lumbar radiculopathy symptoms were related to lumbar 
disk problems on the lower back.  An August 2007 VA medical 
record also shows that lower back pain and spasms with 
radiating pain to the lower extremities was lumbar 
radiculopathy.  

The medical evidence does not show more than mild incomplete 
paralysis of the sciatic nerve on the left side.  Again, the 
sensory impairment essentially amounts to decreased pinprick 
and light touch sensation over the left lower extremity with 
radiating pain, consistent with peripheral neuropathy.  
Reflexes were 2+ in the lower extremity in October 2006.  
Rectal examination was negative.  In February 2007, deep 
tendon reflexes were 1+ throughout and symmetric.  There was 
no ankle clonus and the gait was normal without assistive 
device.  Thus, a separate rating higher than 10 percent for 
radiculopathy of the left lower extremity is not warranted.

The criteria for rating the rest of the diseases and injuries 
of the spine was changed effective September 26, 2003.  Under 
the General Rating Formula for Diseases and Injuries of the 
Spine, forward flexion of the thoracolumbar spine 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating. Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 
C.F.R. § 4.71a, DC 5243 (2007).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. 

The medical evidence dated from January 2004 to August 2007 
does not show unfavorable ankylosis of the entire 
thoracolumbar spine.  Therefore, a rating higher than 40 
percent does not apply under the revised general rating 
formula for the spine.  As discussed, separate neurological 
ratings have already been assigned for neurological 
impairment in the bilateral lower extremities, and no further 
increase is warranted.  

The only significant change with respect to rating 
intervertebral disc syndrome, effective September 26, 2003, 
was that the diagnostic code number changed from DC 5293 
(2003) to DC 5243 (2007).  As no substantive change was 
implemented, a higher rating still does not apply under the 
revised criteria.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain, weakness, and 
numbness in the lower back and throughout the lower 
extremities, affecting his ability to do physical activities.  
Any functional impairment in the low back, however, already 
has been considered by the 10 and 40 percent ratings assigned 
under DC's 5293-5243 and the separate 10 percent ratings 
assigned for the neurological impairment in the bilateral 
lower extremities under DC 8520.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  An October 2006 VA examination report 
notes that the veteran is a school counselor, which is a 
sedentary job and that the veteran is fit for that.  A 
February 2007 VA examination report also notes that the 
veteran is employed as a high school counselor and has no 
significant difficulty performing his job duties.  There is 
no evidence of marked interference with employment solely due 
to the lumbar spine disability.  The evidence also does not 
show any frequent periods of hospitalization due to the 
lumbar spine disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

Other than the staged ratings already assigned, the level of 
impairment in the lumbar spine and bilateral lower 
extremities has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for the ratings assigned.  Therefore, any 
additional application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In sum, the medical evidence supports a 10 percent evaluation 
for the lumbar spine, effective prior to January 5, 1999, a 
40 percent evaluation, effective January 5, 1999, and two 
separate neurological ratings of 10 percent each for the 
bilateral lower extremities, effective September 23, 2002 
with consideration of the bilateral factor under 38 C.F.R. 
§ 4.26.  To the extent that any further increase is denied, 
there is no doubt to be resolved.  

Cervical spine

The RO originally granted service connection for a cervical 
spine condition in September 1987, assigning a 0 percent 
evaluation, effective December 1, 1986.  This rating was 
confirmed in September 1998, by the Board in April 1989, and 
again by the RO in November 1994. 

The veteran filed an increased rating claim for his cervical 
spine disability in August 1997.  The RO initially denied the 
claim in September 1998 and November 1999 but eventually 
assigned an increased rating of 10 percent in June 2004, 
effective August 11, 1997.

The schedule for ratings of the cervical spine is found at 38 
C.F.R. § 4.71a.  During the course of this appeal, the 
schedular criteria for evaluation of the cervical spine were 
changed effective September 26, 2003.  The veteran was 
provided a copy of the revised criteria and the opportunity 
to submit pertinent evidence and/or argument in a July 2004 
supplemental statement of the case.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for the 
cervical spine may be applied for the entire period of the 
claim while the "new" criteria may be applied only from the 
effective date of the regulatory change.

Cervical spine rating under the "old" rating criteria

The veteran's cervical spine disability is rated under 
limitation of motion.  Prior to September 26, 2003, 
limitation of motion of the cervical spine was evaluated 
under 38 C.F.R. § 4.71a, DC 5290.  A 10 percent evaluation 
was assigned for slight limitation of motion of the cervical 
spine.  A 20 percent evaluation was assigned for moderate 
limitation of motion of the cervical spine.  A 30 percent 
evaluation was assigned for severe limitation of motion of 
the cervical spine.

A February 1998 VA examination report shows that the veteran 
was able to put his chin to his chest without any difficulty.  
He also was able to rotate his head from side-to-side 50 
degrees.  He stated that at the terminal end he felt 
tightness in his back and was able to hyperextend to 25 
degrees limited to the tightness in the back of his neck.  X-
rays revealed minimal degenerative changes in the cervical 
spine.

A June 1999 VA examination report shows that the cervical 
spine had a full, painless range of motion.  X-rays in 
February 1999 revealed mild degenerative joint disease of the 
cervical spine.

An October 2006 VA examination report shows forward flexion 
of the cervical spine 0 to 40 degrees, back extension 0 to 35 
degrees, left and right lateral flexion 0 to 30 degrees, and 
left and right lateral rotation 0 to 60 degrees, which was 
noted to be full.  The veteran had pain in the back of the 
neck at the end of all movements.  Repeated movement of the 
neck caused the pain to increase and range of motion was 
additionally limited 5 degrees in extension.  There was no 
increase in weakness, fatigue, or lack of endurance.  The 
pain was the major functional impact.  X-rays of the cervical 
spine showed mild degenerative changes C3-C6.

In February 2007, a VA examination report shows cervical 
forward flexion 0 to 45 degrees associated with mild pain at 
end of range of motion.  Extension was 0 to 35 degrees 
associated with pain throughout the range of motion.  Lateral 
bending was 0 to 35 degrees bilaterally without pain.  
Rotation was 0 to 35 degrees bilaterally without pain.  
Following five repetitive cervical spine ranges of motion, 
the pain and the ranges of motion remained the same.  There 
was no evidence of fatigue, weakness, or lack of endurance.

The medical evidence shows that the limitation of motion in 
the cervical spine is not more than slight.  Extension was 
most severely limited to 30 degrees, flexion to 40 degrees, 
lateral flexion to 30 degrees, and rotation to 35 degrees 
with some reports of pain.  The limitation in rotation is the 
most severe limitation of motion in the cervical spine.  This 
alone, however, does not support the criteria for moderate 
limitation of motion in the cervical spine.

The only other diagnostic codes addressing the cervical spine 
include DC 5287 for ankylosis of the cervical spine, DC 5286 
for complete bony fixation of the spine, and DC 5285 for 
residuals of fracture of the vertebra.  None of these 
diagnostic codes apply, however, as the medical evidence 
shows no findings of ankylosis, bony fixation, or residuals 
of fracture in the cervical spine.

Cervical spine under the "new" rating criteria

Effective September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height, warrants a 10 percent evaluation.  

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, warrants a 20 
percent evaluation.  

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent evaluation.  Unfavorable ankylosis of the entire 
cervical spine warrants a 40 percent evaluation.  Unfavorable 
ankylosis of the entire spine warrants of a 100 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2007).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.

The medical evidence dated after September 26, 2003 shows 
that forward flexion of the cervical spine is most severely 
limited to 40 degrees with a combined range of motion between 
220 and 250 degrees.  Physical examination in February 2007 
also demonstrated no gross deformity in the cervical spine.  
These findings do not support a rating higher than 10 percent 
under the general rating formula for the spine.  

Separate neurological ratings are available for the cervical 
spine disability according to VA regulations, effective 
September 26, 2003.  A January 2006 VA medical record shows 
complaints of neck pain radiating to the arms, the left 
greater than the right.  A September 2006 VA examination 
report notes the veteran indicated he had an MRI that showed 
a disk bulge in C5-C6 and C6-C7 and also a possible herniated 
disk at C5-C6.  On sensory examination, there was decreased 
pinprick and light touch sensation noted on both hands in 
distribution of C5-C6 and to some extent on C6-C7 dermatomes, 
left more than the right.  The diagnosis was bilateral 
cervical radiculopathy, left more than the right.  The 
examiner found that it was at least as likely as not that the 
veteran's left upper extremity numbness, left hand numbness, 
and left cervical radiculopathy are related to cervical disk 
problems.  The examiner further found that the veteran had 
bilateral symptoms that are related to the cervical disk 
problems.

An October 2006 VA examination report shows that it is at 
least as likely as not that the numbness in the right and 
left hand and fingers, and the left arm and shoulder were due 
to the in-service injury to the cervical spine.

In February 2007, a VA examination report shows MRI findings 
of a small osteophytic ridge seen circumferentially about the 
C3-C4 levels, which was causing mild bilateral neural 
foramina narrowing.  The impression was chronic neck and left 
upper extremity pain, likely due to cervical spondylosis and 
left cervical radiculopathy.

An August 2007 VA medical opinion shows the veteran has 
chronic cervical strain and history of neck pain and 
stiffness and bilateral radiation to the lower extremities, 
which is cervical radiculopathy.

Paralysis of upper radicular group, fifth and sixth cervicals 
is rated under the provisions of 38 C.F.R. § 4.124a (Diseases 
of the Peripheral Nerves), DC 8510.  A rating of 20 percent 
is assignable for mild incomplete paralysis of the major and 
minor extremity.  A rating of 40 percent is assignable for 
moderate incomplete paralysis of the major extremity; a 30 
percent rating is assigned for the minor extremity.  A rating 
of 50 percent is assignable for severe incomplete paralysis 
of the major extremity; a 40 percent rating is assigned for 
the minor extremity.  A rating of 70 percent is assignable 
for complete paralysis of the major extremity (all shoulder 
movements lost or severely affected, hand and wrist movements 
not affected); a 60 percent rating is assigned for the minor 
extremity. 

The rating schedule distinguishes between the major 
(dominant) and minor (non-dominant) extremity.  The veteran 
is shown by examination reports to be right-handed.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type give 
for each nerve. When the involvement is wholly sensory, the 
rating should be for the "mild" or at most "moderate" 
degree.

Ratings shown are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.

The symptoms in the veteran's bilateral upper extremities 
have been found to be related to his service-connected 
cervical spine disability; so separate neurological ratings 
are applicable for the cervical spine disability.  The 
impairment shown essentially consists of complaints of 
radiating numbness and pain in the bilateral upper 
extremities.  This does not show more than mild incomplete 
paralysis of the upper extremities.  Thus, a rating of 20 
percent is assigned for each upper extremity, but no higher, 
effective September 26, 2003.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain in the cervical 
spine and throughout the upper extremities, affecting his 
ability to do physical activities.  Any functional impairment 
in the cervical spine, however, already has been considered 
by the 10 percent rating assigned under DC's 5290-5242 and 
the separate 20 percent ratings assigned for the neurological 
impairment in the bilateral upper extremities under DC 8510.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  VA medical records dated in October 
2006 and February 2007 note that the veteran is a school 
counselor and has no significant difficulty performing his 
job duties in a sedentary environment.  This does not show 
evidence of marked interference with employment due to the 
cervical spine disability.  The evidence also does not show 
any frequent periods of hospitalization due to the cervical 
spine disability.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

Other than the staged ratings already assigned, the level of 
impairment in the cervical spine and bilateral upper 
extremities has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for the ratings assigned.  Therefore, any 
additional application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In sum, the medical evidence supports a 10 percent evaluation 
for the cervical spine, effective August 11, 1997, and two 
separate neurological ratings of 20 percent each for the 
bilateral upper extremities, effective September 26, 2003, 
with consideration of the bilateral factor under 38 C.F.R. 
§ 4.26.  

Malaria

The RO originally granted service connection for malaria in 
September 1987 assigning a 0 percent evaluation, effective 
December 1, 1986.  This rating was confirmed in September 
1998 and November 1999.

The veteran filed an increased rating claim in October 1997.

The veteran's service-connected malaria has been rated by the 
RO under the provisions of Diagnostic Code 6304.  Under this 
regulatory provision, a 100 percent disability rating is 
warranted for malaria as an active disease.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.

A February 1998 VA examination report shows the veteran had 
exposure to malaria in service in Central America and was 
hospitalized for one and a half weeks.  He had symptoms of 
dizziness, sweats, fevers, and chills.  He indicated that he 
still got dizziness at times, especially going upstairs, or 
shortness of breath.  He did not know if this was a 
recurrence of malaria or a separate disability.  On clinical 
testing, the malarial smear was negative.  The diagnosis was 
status post malarial infection while in service, no 
residuals.  Negative malaria smears also were reported on VA 
examinations in June 1999 and September 2006.

In November 2006, a VA examination report shows the veteran 
still complained of occasional dizziness with some memory 
loss since contracting malaria in service.  He denied any 
long-term complications including renal failure or seizure 
disorder.  The malaria smear was within normal limits.  The 
diagnosis was malaria in service with persistent dizziness.  
A January 2007 VA medical opinion from the same November 2006 
examiner notes that there was no evidence of active diagnosis 
or residuals of malaria at that time.  The examiner further 
mentioned that dizziness could be related to multiple medical 
conditions and not necessarily to malaria.

The medical evidence shows that the veteran has no active 
malaria disease or residuals of malaria.  While he complains 
of memory loss and dizziness, these have not been attributed 
to any residuals of malaria.  Thus, a compensable rating is 
not warranted for his service-connected malaria disability.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  As no residuals are attributed to the 
malaria, there is no evidence of marked interference with 
employment or frequent periods of hospitalization due to any 
malaria residuals.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The level of impairment associated with malaria has never 
been worse than what is warranted for a 0 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The medical evidence does not support an evaluation higher 
than 0 percent for malaria, and there is no doubt to be 
resolved.  38 C.F.R. § 3.102.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine, 
effective prior to January 5, 1999 is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine, 
effective January 5, 1999 is denied.

Entitlement to a separate rating in excess of 10 percent for 
radiculopathy of the right lower extremity is denied.

Entitlement to a separate 10 percent rating, but no higher, 
for radiculopathy of the left lower extremity is granted, 
subject to the rules and payment of monetary benefits and the 
bilateral factor.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine is denied.

Entitlement to a separate 20 percent rating, but no higher, 
for radiculopathy of the right upper extremity is granted, 
subject to the rules and payment of monetary benefits and the 
bilateral factor.

Entitlement to a separate 20 percent rating, but no higher, 
for radiculopathy of the left upper extremity is granted, 
subject to the rules and payment of monetary benefits and the 
bilateral factor.

Entitlement to a compensable evaluation for malaria is 
denied.


REMAND

The veteran seeks service connection for a psychiatric 
disability to include schizophrenia, depression, and PTSD.  
He relates his current psychiatric disability to his physical 
injuries in service, which led to his current service-
connected malaria, neck, and back disabilities.  He also 
indicated that he suffered trauma while serving as a Military 
Training Advisor in Honduras, Central America, from January 
1984 to June 1984.  He recalled that his mission was to train 
Salvadoran, Honduran, and other Latin American soldiers who 
were fighting the leftist guerillas and that on two 
occasions, his group was surrounded by guerillas who were 
opposed to the U.S. training and fire was exchanged.  

The veteran's DD-Form 214 shows that his military 
occupational specialty was Military Intelligence Officer.  
Although the form indicates no foreign service, other 
personnel records show the veteran served in Honduras, 
Central America, from January 24, 1984 to June 24, 1984 and 
was responsible for evaluating the training provided by the 
Regional Military Training Center in Honduras.  As personnel 
records support the veteran's allegations, the U.S. Army & 
Joint Services Records Research Center (JSRRC) should be 
contacted to verify the veteran's reported stressors in 
Central America.  

A September 1985 service school academic evaluation report 
noted that the veteran experienced significant difficulties 
in the course and that he had medical and personal problems 
during the duration of the course, which might have 
contributed to some of his problems.

After service, VA examination reports dated in February 1998 
and June 1999 show a diagnosis of schizophrenia, paranoid 
type.  These reports indicate that the veteran's 
schizophrenia was not caused by the stress of injuries or 
loss of military career but was precipitated by it.  An 
October 2006 VA examination report shows a diagnosis of PTSD 
and depressed mood and that the veteran did not have symptoms 
suggesting schizophrenia.  A December 2006 VA mental health 
consult note shows continued symptoms of PTSD and depression.  
While the February 1998 and June 1999 examinations come 
close, none of the medical records address the etiology of 
the veteran's psychiatric disability.  As the record shows 
the presence of a current psychiatric disability that might 
be related to service, a medical opinion is necessary to 
resolve this claim.    

The Board's previous remand in February 2005 directed the RO 
to obtain a VA medical opinion addressing the etiology of the 
veteran's left hip disability.  This was not accomplished.  
The RO in re-adjudicating the claim in a December 2007 
supplemental statement of the case noted that the evidence 
did not demonstrate that the veteran had a left hip 
disability.  In fact, none of the medical evidence dated 
after the February 2005 remand addresses the left hip in any 
detail.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, to ensure that VA has 
met its duty to assist the veteran in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, this matter is remanded again.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
a two-month date frame for when the 
alleged stressor incidents took place in 
Honduras, Central America, particularly 
the incident when he was surrounded by 
guerillas and exchanged fire.

2.  Prepare a summary of the veteran's 
claimed stressors including the incidents 
in Honduras, Central America where he 
indicated that he was surrounded by 
guerrillas and fire was exchanged.  If the 
veteran does not respond to the inquiry 
regarding the date frame, a date frame 
between January 24, 1984 and June 24, 1984 
should be chosen.  The summary and all 
associated documents should be sent to 
U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman Building, 
Room 2C08, 7701 Telegraph Road Alexandria, 
VA 22315-3802.  The JSRRC should be 
requested to provide any information that 
might corroborate the veteran's alleged 
in-service stressors.  

Any information obtained should be 
associated with the claims file.  If the 
search efforts produce negative results, 
documentation to that effect should be 
placed in the claims file.

3.  After #1-2, schedule the veteran for a 
VA psychiatric examination.  The claims 
file should be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed, but 
should specifically include psychological 
testing that includes tests to determine 
whether the veteran in fact has 
schizophrenia, depression, and/or PTSD.  A 
diagnosis of a psychiatric disability 
under DSM IV criteria should be made or 
ruled out.  

If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  

If any other psychiatric disability is 
diagnosed, the examiner should determine 
whether it is at least as likely as not 
that this psychiatric disability is 
related to any event in service, including 
the veteran's suffering physical injury in 
service and/or any confirmed traumatic 
event in Honduras, Central America.

The report of examination should include a 
complete rationale for all opinions 
expressed.

4.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has a present left hip 
disability.  X-ray and magnetic resonance 
imaging studies should be performed.

If the veteran is shown to have a left hip 
disability, state whether the left hip 
disability is at least as likely as not 
caused or aggravated by the service-
connected back and/or neck disabilities.

The claims file should be reviewed by the 
examiner in conjunction with the 
examination and a complete rationale 
provided for all opinions expressed.  

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


